Citation Nr: 0206855	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  99-04 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a back 
injury.

(The issue of entitlement to service connection for residuals 
of a back injury will be the subject of a later decision.) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 RO decision which denied the 
veteran's application to reopen a claim of service connection 
for residuals of a back injury. 

In a September 1997 statement, the veteran raised a claim of 
service connection for a bilateral leg condition, which he 
claimed was secondary to a back injury.  This claim has not 
yet been adjudicated and is referred to the RO for 
appropriate action. 

The main body of the present Board decision concerns the 
veteran's application to reopen a claim of service connection 
for residuals of a back injury.  In the following decision, 
the Board determines that the veteran has indeed submitted 
new and material evidence and reopens his claim.  The Board 
is not, however, at this time considering the claim of 
service connection for residuals of a back injury on the 
merits.  Rather, the Board is undertaking additional 
development on that issue pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  In an unappealed decision, dated in November 1987, the RO 
denied service connection for residuals of a back injury; and 
the veteran was properly notified of the RO's decision that 
same month. 

2.  The evidence received since the RO's November 1987 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for residuals of a back injury.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
November 1987 decision which denied a claim of service 
connection for residuals of a back injury; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1965 to 
October 1967. 

The veteran's service medical records reveal that when he was 
examined for enlistment purposes in August 1965, his spine 
was within normal limits.  He did not report a history of 
bone, joint, or other deformities.

In August 1967, the veteran presented for treatment with 
complaints of back pain of 3 days duration.  He said he had 
no history of trauma.  He said he worked in maintenance and 
did not do any lifting.  He said he had back problems before 
the Navy; and he elaborated that he had sprained muscles and 
had gotten heat lamp treatment.  His current complaints 
included bilateral paravertebral lumbar pain with no spasm.  
It was noted that his flexion was somewhat limited due to 
pain. 

In September 1967, the veteran was examined for separation 
purposes and his spine was noted as normal. 

In August 1987, the RO received the veteran's claim for 
service connection for a back disability.  He reported he had 
injured his back and had been treated in sick bay in 1966 or 
1967.

In September 1987, the RO requested that the veteran furnish 
the names and addresses of any providers who treated him for 
back problems.  He did not respond to this request.

By a November 1987 RO decision, the veteran's claim of 
service connection for residuals of a back injury was denied, 
and the veteran was notified of this adverse outcome that 
same month.  Evidence submitted after this decision is 
summarized below.

In September 1997, the veteran filed an application to reopen 
his claim of service connection for a back disability.

A photocopy of an August 1967 service medical record was 
received in September 1998.  This record was on file at the 
time of the November 1987 RO decision, and is summarized 
above. 

A September 1998 report of J.L.B., M.D., shows that the 
veteran related he had a 20 year history of recurring low 
back pain subsequent to an injury sustained in the Navy in 
1967.  It was noted that the veteran had been employed as a 
long distance truck driver, requiring sitting and loading, 
for many years.  The veteran was reported as saying that his 
occupation had contributed to his discomfort.  Following an 
examination, the impression was rule out bulging disc, L5-S1.  
Another September 1998 report (from Dr. J.L.B.) shows that 
MRI studies were noted as revealing a mild bulging disc, 
broad based, at L4-L5.  It was opined that it could not be 
determined whether such represented a normal degenerative 
process or a traumatic lesion.  

In a January 1999 statement, J.L.B., M.D., indicated that he 
had examined the veteran in September 1998, and subsequent X-
rays showed osteoarthritis at L3-L4 and MRI studies revealed 
degenerative disc disease at L4-L5.  It was noted that the 
veteran's history indicated that his spinal changes were of a 
longstanding nature which the veteran dated to an injury 
which occurred in 1967, while he was in the Navy.  Dr. J.L.B. 
indicated that current X-rays could not be used to pinpoint 
the date of the veteran's injury.

In February 1999, the RO received two patient medication 
instruction sheets which show that the veteran had been 
prescribed Clinoril and Skelaxin. 

In a February 1993 statement, received at the RO in February 
1999, O.L., M.D., indicated that the veteran had reported 
that his spine condition had worsened.  Following an 
examination, the diagnosis was a chronic lumbosacral strain.  

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  

VCAA includes an enhanced duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

In November 1987, the RO denied the veteran's claim of 
service connection for residuals of a back injury.  The 
November 1987 RO decision was not appealed and must be 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  The 
Board notes that the legal standard of what constitutes "new 
and material" evidence was recently amended.  This amendment 
is inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a).)

When the RO denied the veteran's claim of service connection 
for residuals of a back injury in November 1987, the 
veteran's service medical records, alone, were considered 
which showed that his spine was normal on induction 
examination in August 1965.  In August 1967, he complained of 
back pain of 3 days duration.  It was noted that he had pain 
without muscle spasms, and flexion was somewhat limited due 
to pain.  On separation examination in September 1967, his 
spine was noted as clinically normal. 

The RO denied the veteran's claim in November 1987, on the 
basis that no residuals of a back injury were found at 
discharge examination in September 1967.  The RO did not 
consider any post-service medical evidence.  In essence, at 
the time of the November 1987 RO decision there was no 
evidence of a current disability.

Since the November 1987 RO decision was rendered, additional 
evidence has been received.  This evidence includes a 
duplicate copy of an August 1967 service medical record.  
Clearly, since this evidence was previously submitted and 
considered, it does not constitute new and material evidence.

Additional evidence also includes private medical evidence, 
from Drs. J.L.B. and O.L., which shows that the veteran has 
been diagnosed with a current back disability, including disc 
bulging and arthritis of the low back.  The Board finds that 
this private medical evidence is both new and material.  It 
is new, as this evidence was not previously considered when 
the RO denied the claim in November 1987 and is not 
cumulative or redundant of evidence previously received.  It 
is also material evidence as it bears directly and 
substantially upon the specific matter under consideration, 
and deals with whether the veteran has a current disability, 
which is a critical matter in this case.  38 C.F.R. § 3.156.

Accordingly, the claim of service connection for residuals of 
a back injury is reopened.

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for residuals of a back injury; 
and the appeal is allowed to this extent. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

